
	
		I
		112th CONGRESS
		2d Session
		H. R. 4002
		IN THE HOUSE OF REPRESENTATIVES
		
			February 9, 2012
			Mr. Cassidy (for
			 himself, Mr. Deutch,
			 Mr. Harper,
			 Mr. Duncan of Tennessee,
			 Mr. Alexander,
			 Mr. West, Mr. Boustany, Mr.
			 Culberson, Mr. McCaul,
			 Mr. Landry,
			 Mr. Sessions,
			 Mr. Griffin of Arkansas, and
			 Mr. Hastings of Florida) introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Securities Investor Protection Act of 1970
		  to provide one-time payments from the SIPC Fund for customers during a pending
		  lawsuit by the Securities and Exchange Commission against the Securities
		  Investor Protection Corporation, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Improving Security for Investors and Providing Closure Act
			 of 2012 or the Improving SIPC Act of
			 2012.
		2.Customer payment
			 during pending action
			(a)In
			 generalSection 11 of the
			 Securities Investor Protection Act of 1970 (15 U.S.C. 78ggg) is amended—
				(1)by redesignating
			 subsections (c) and (d) as subsections (d) and (e), respectively; and
				(2)by inserting after
			 subsection (b) the following:
					
						(c)Customer payment
				during pending action
							(1)One-time payment
				permitted
								(A)In
				generalAt the time that an
				action is initiated under subsection (b), SIPC may choose to allow all
				customers of the debtor to elect to receive a one-time payment from the SIPC
				Fund to settle their net equity claims against the debtor.
								(B)Customer
				electionIf SIPC allows
				customers to make the election described under subparagraph (A), each customer
				choosing to make such election—
									(i)must make such
				election during the action brought under subsection (b), but in no case later
				than the 180-day period beginning on the date that SIPC chooses to allow such
				election; and
									(ii)shall forgo all other possible protections under this Act with respect to the
				debtor.
									(2)Method of
				payment
								(A)In
				generalTo the extent practicable, one-time payments made under
				this subsection shall be made in the same manner as payments of net equity
				claims of customers of a debtor are made under the other provisions of this
				Act.
								(B)Payment amount
				limited to claimsThe amount paid to a customer under this
				subsection may not exceed the customer’s net equity claims against the
				debtor.
								(3)Cap on one-time
				paymentsAt the time the action is initiated under subsection
				(b), SIPC shall set a cap on the amount of one-time payments that can be made
				under this subsection, and such cap—
								(A)shall not exceed
				$500,000; and
								(B)shall apply
				equally to all customers of the debtor.
								(4)Effect of
				electionWith respect to any customer who receives a one-time
				payment under this subsection, SIPC shall be subrogated to all rights of the
				customer against the debtor, regardless of whether the one-time payment was in
				an amount to fully satisfy the customer’s claims against the debtor.
							(5)Notice;
				technical assistanceIf SIPC allows customers to make the
				election described under paragraph (1)(A), SIPC shall—
								(A)promptly notify
				each customer of the debtor of their rights under this subsection; and
								(B)provide technical
				assistance to such customers to determine if they should make an election under
				paragraph (1)(B).
								(6)Treatment of
				certificates of depositFor purposes of this subsection, a
				certificate of deposit purchased by a person through an account with the debtor
				shall be treated as cash deposited and held by the debtor in an amount equal to
				the amount the person paid for the certificate of deposit, less any amounts
				paid to such person on the certificate of deposit.
							(7)RulemakingSIPC
				may issue such regulations as may be necessary to carry out this
				subsection.
							(8)Debtor
				definedFor purposes of this subsection, the term
				debtor means the broker or dealer that is the subject of the
				action brought under subsection
				(b).
							.
				(b)ApplicationWith respect to an ongoing action brought
			 under section 11(b) of the Securities Investor Protection Act of 1970 (15
			 U.S.C. 78ggg(b)) before the date of the enactment of this Act, the customer
			 election available under section 11(c) of such Act may be made during the
			 180-day period beginning on the date of the enactment of this Act.
			
